Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-5   7-15  17-19  is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, where noted  below under 35 U.S.C. 103 as obvious over Ng 887.
For claim 1  Ng figure  2  includes plug connector housing 14c  with insert 14a   release sleeve  14b  retained on the housing by tab 92  slot  72  and with a polarization element 68 that receives both housing part 70 and  mating plug part 36  in a polarizing manner   Note with housing  14c inserted  up to sleeve lip 56  the upper end of  groove in 68 will receive part or rib  36   Also term polarization which  can also refer to guidance  does not provide distinction over the reference  Claims     2  3  13  the groove in 68 is internal of the sleeve  and part 68 is of cuboid shape         Claims  4  5  14  15 broad  reference to structural shapes  with no recitation of purpose should not avoid the rejection  Obvious to form  part 68  with  such tapers  for easier molding                                                                                                                                      Claims  7   8  17 18  clearly  met by Ng    Claims  9  19  obvious to use only a single set if parts  70 68  36   for easier molding in which case the device will meet claim language
For claim 10 obvious to use step of inserting and latching  insert  14a since applicant in spec page 14 admits this to a standard manner of assembly     Claim 10  11 and 12  other method steps are only to inherent manner of assembly of the Ng system 
Claim 6  and  16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.  SPE  TC Patel 571 272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832